Kixsey, C. J.
After stating the circumstances of the case, he observed that the Gravesend case, which seemed to bo particularly re*448liecl upon as affording a precedent of a removal to the master, was not quite intelligible. The marginal note in Comyns [391] clearly states the order to be irregular, because it was to send the pauper to her master, and not to the parish where settled. Be that, however, as it may, such an order is not, as Burns admits, founded on the statute, but on the general power of the justices; and if it was to be admitted that a particular order might be directed to the master, yet the authority of the justices to remove to the last place of legal settlement, is not affected by such a decision. It is clear, however, to us, that they ought to make no other order than such as was made in this instance.
By the twenty-third section of the act of 1774, on complaint that any person is, or is likely to become chargeable, they are directed to examine into the matter, and to make an order on the place of the legal settlement, and no other. This is the rule which they are to follow, and having done so in this case, the order made by the two justices is right.
It has been said the justices cannot sever, or send the servant away from the master, because this amounts to declaring the indenture void. This is not the law; if a servant becomes chargeable, he may be removed. In this case, however, the severance had taken place; the servant was deserted by the master, and had become chargeable to the township; and as the act requiring and empowering justices to remove all chargeable persons, makes no distinctions, the court can make none.
The magistrates can go no further than to inquire where was the last settlement; they have no authority to inquire into private contracts. The act takes notice of the settlement of apprentices, and it makes no provision in regard to their removal, distinct from the general directions in the twenty-third section. Suppose the master unable to support his apprentice, or he should refuse to receive him, there is no summary mode of enforcing obedience to the order. We think it more reasonable that- the township where the pauper has acquired a settlement, should, in the first instance, be com*449pelled to maintain him ; and if they can afterwards find any other person who is liable to perform this duty, to obtain redress from him, than to impose this upon the township in which no right has been gained but by intrusion.
[392] We are therefore of opinion the order of Sessions reversing that of the two justices, be quashed, and the order of the justices affirmed.
Order of Sessions quashed.
Cited in Overseers of Franklin v. Overseers of Bridgewater, Spenc. 567.